

AMENDMENT
TO
EATON CORPORATION
SUPPLEMENTAL BENEFITS PLAN
(January 1, 1989 Restatement)


WHEREAS, the Corporation maintains in effect the Eaton Corporation Supplemental
Benefits Plan under a January 1, 1989 Restatement, as amended (the “Plan”); and
WHEREAS, the Pension Administration Committee reserves the right to amend the
Plan; and
WHEREAS, the Pension Administration Committee wishes to amend the Plan in order
to provide clarification with respect to beneficiary designation.
NOW THEREFORE, the Plan is amended, effective as of January 1, 2016, to provide
as follows:
1.    A sentence is added to the end of Section 2(f) of the Plan to read as
follows:
Such beneficiary shall be the Participant's beneficiary identified under the
terms of the Pension Plan, unless the Participant has selected another
beneficiary in accordance with procedures established by the Pension
Administration Committee.


IN WITNESS WHEREOF, the Pension Administration Committee has caused this
Amendment to be executed through duly authorized persons on this 14th day of
December, 2016.


PENSION ADMINISTRATION COMMITTEE


By: /s/ Cynthia K. Brabander


Title: Executive Vice President, Chief Human Resources Officer



